Citation Nr: 1714515	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  12-09 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation based on the need for the aid and attendance of another person.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1989 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran was scheduled for a Board hearing on August 29, 2014.  VA sent him notice, but he failed to appear for the hearing.  38 C.F.R. § 20.704.

When this matter was last before the Board in October 2014, the Board granted entitlement to service connection for PTSD.  The issue of entitlement to special monthly compensation based on aid and attendance was remanded for further development.


FINDINGS OF FACT

1.  The Veteran did not report for a necessary VA examination scheduled in June 2015 in conjunction with his claim for special monthly compensation based on the need for aid and attendance and has not shown good cause for doing so.

2.  The Veteran is service-connected for the following disabilities:  depressive disorder, to include PTSD, rated 100 percent disabling; degenerative joint disease of the right knee, rated 30 percent disabling; and degenerative joint disease of the left knee, rated 30 percent disabling.  His combined rating is 100 percent.

3.  The evidence indicates that the Veteran does not require assistance in accomplishing activities of daily living nor is he unable to protect himself from the hazards and dangers of his daily environment on account of his service-connected disabilities.  



CONCLUSION OF LAW

The criteria for special monthly compensation based on the regular need for the aid and attendance of another person are not met.  38 U.S.C.A. §§ 1114 (l), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350(b), 3.352(a), 3.655 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

In a June 2009 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016).  The RO notified the Veteran of:  information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded VA examinations in connection with the claim that, taken together, fully address the criteria for deciding the claim.  In this regard, the Board notes that the examiners reviewed the Veteran's medical history and offered reasoned opinions based on a review of the relevant evidence. 

Finally, the Board notes that this matter was remanded in October 2014 in order to afford the Veteran a recent examination in connection with the claim.  The Veteran was notified in June 2015 that he would be scheduled for an examination, but failed to report for the scheduled July 2015 examination without explanation.  As such, the board finds that there has been substantial compliance with the terms of the Board's remand request.   D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999)

Overall, there is no indication of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Neither the Veteran nor his representative has argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II.  Analysis

Special monthly compensation at the aid and attendance rate is payable when a veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350 (b). 

Pursuant to 38 C.F.R. § 3.350 (b)(3) and (4), the criteria for determining that a veteran is so helpless as to be in need of regular aid and attendance, including a determination that he is permanently bedridden, are contained in 38 C.F.R. § 3.352 (a).  That regulation provides that the following will be accorded consideration in determining the need for regular aid and attendance:  inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed himself through the loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.

"Bedridden" is defined as that condition, which, through its essential character, actually requires that a claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  
It is not required that all of the above disabling conditions be found to exist before a favorable rating may be made.  The particular personal functions that a veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  Determinations that a veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that his condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  See 38 C.F.R. § 3.352 (a).

In this case, the Veteran is service-connected for the following disabilities:  depressive disorder, to include PTSD, rated 100 percent disabling; degenerative joint disease of the right knee, rated 30 percent disabling; and degenerative joint disease of the left knee, rated 30 percent disabling.  His combined rating is 100 percent.

The relevant evidence concerning whether the Veteran has the need for the aid and attendance of another person includes several VA examinations and outpatient treatment records.

The Veteran was examined in connection with this claim in August 2009.  The Veteran was noted to live with his wife and 2 children.  His wife helped him with travel, bathed him, helped him put clothes on, cooked and cleaned the house, all secondary to the Veteran's leg, low back, and neck problems, not for general medical purposes.  The examiner stated that the Veteran did not need the assistance of another person to protect himself from ordinary hazards of daily living for general medicine purposes.  The examiner also found that the Veteran was not restricted to his home.  With respect to the examination, the examiner noted that a neighbor or a friend brought him to the examination.  The examiner found that the Veteran had not recently been hospitalized, he was not permanently bedridden, and his vision was good.  The Veteran's wife managed the Veteran's benefit payments in his own interest without restriction.  The examiner also indicated that the Veteran had the capacity to protect himself from dangerous daily living for general medical purposes, and that he did not have any pathological processes such aging, dizziness, loss of memory, or poor balance.  The Veteran was in a wheelchair.  He had no eye complaints, and no ENT complaints.  The Veteran was diagnosed with obesity, hypertension, sleep disturbance, and hyperlipidemia, all of which the examiner stated did not hinder him from working.  The examiner stated that none of the above conditions qualified the Veteran for aid and attendance.

In an August 2009 knee examination, the examiner found that the Veteran's service-connected chondromalacia patella would not prevent him from working in a sedentary environment.  However, it would affect his ability to kneel and squat in a more manual labor type of employment.

In a September 2010 examination, the Veteran was indicated to have bilateral knee pain and stiffness.  The Veteran was noted to be in a wheelchair and he had bilateral knee braces.  The Veteran was noted to need an assistive device to ambulate, and that he was able to walk less than 150 feet.  He was noted to be able to leave home 3-4 days a week, accompanied by his wife.  The examiner indicated that the Veteran did not need daily skilled services.

On examination in May 2011 examination, the Veteran was noted to be a 62 year old male veteran who got out of active duty in 1992 and worked as a tire builder at Goodyear Tires until 2005.  The Veteran was noted to have hypertension, for which he took medication.  He denied any history of coronary artery disease, cerebrovascular accident, diabetes, congestive cardiac failure, renal disease, or bowel or bladder complaints.  He had a diagnosis of chronic pain syndrome, with complaints of pain in his neck, lower back and lower extremities.  The Veteran was noted to live with his wife.  The examiner found that the Veteran did not require the regular assistance of another person in protecting himself from the hazards of his daily environment, but that he was restricted to his home.  There was no recent hospitalization, nor was the Veteran permanently bedridden.  He was indicated to have a motorized scooter, a wheelchair, and a cane to ambulate.  The examiner found that the Veteran was able to protect himself from the hazards of his daily environment.  The Veteran reported that he could walk about ten to fifteen feet with his cane.  He denied any other pathological process that lessened his ability to protect himself from the hazards of his daily environment, and he was able to perform his self-care, including dressing and undressing, grooming, toileting and self-feeding.  The Veteran indicated that he needed help occasionally bathing and washing his feet.  The examiner stated that the Veteran's medical conditions were stable, but that he was unable to continue his employment as he was unable to kneel and squat and do manual labor type of employment because of his chondromalacia patella.  The examiner stated that none of the above medical conditions qualified the Veteran for aid and attendance.

In a June 2011 examination, the examiner stated that he previously saw the Veteran for a full mental disorders examination.  The examiner also noted that the Veteran recently requested aid and attendance services, and service connection for PTSD.  The examiner found that the Veteran met full diagnostic criteria for posttraumatic stress disorder and mood disorder secondary to a general medical condition, with depressive features.  He also indicated that the Veteran's posttraumatic stress disorder was more likely than not secondary to his claimed military stressor.  Mood disorder was a separate condition and related to multiple medical conditions described in the previous evaluation.  The examiner noted that the Veteran' spouse was his primary caregiver and that she assisted him with lower body bathing and preparation of meals.  The Veteran was noted to sleep in a chair due to hyper active sleep and nightmares, and he would minimally drive a vehicle and would panic at times when his spouse was not present in the home.  The Veteran's spouse had to quit her job to assist her husband, and she mentioned this has made her sad, especially since she was unable to visit her family in Panama due to financial strain.  After examination, the examiner stated that the Veteran did not meet criteria for aid and attendance/housebound benefits secondary to posttraumatic stress disorder or mood disorder.  The Veteran did not need another person present to protect himself from the hazards of his daily environment or harm to others or himself, and he was not bedridden or in a nursing home due to mental incapacity.  He did require the aid of another person to perform personal functions required in everyday living, such as bathing, meal preparation, dressing, etc.

In October 2014, this matter was remanded in order to afford the Veteran an additional examination in connection with his claim.  The Veteran, however, did not report for the examination.  

When a claimant fails to report without good cause for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655 (2016).  In this matter, the Veteran was notified of the examination and did not provide good cause for missing the appointment.  The use of the word "shall" in 38 C.F.R. § 3.655(b) leaves no discretion in this matter.  Based on the foregoing, the claim for special monthly compensation based on the need for aid and attendance must be denied.  38 C.F.R. § 3.655 (2016); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Alternatively, the Board finds that entitlement to special monthly compensation based on the need of aid and attendance of another person is not warranted, based on the evidence of record.  The Board acknowledges, at the outset, that the Veteran has not suffered the anatomical loss or loss of use of both feet or one hand and one foot and is not service-connected for blindness in both eyes.  With respect to the Veteran's service-connected disabilities, the examinations of record are in agreement that the Veteran is not in need of the aid and attendance of another person.  Specifically, the evidence of record does not indicate an inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable, and there was no frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid, and no inability to feed himself through the loss of coordination of upper extremities or through extreme weakness or inability to attend to the wants of nature.  While the Veteran was indicated to need help occasionally dressing, bathing, and washing his feet, the examiners indicated that the Veteran did not require care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.

The Veteran is competent to describe the impairment caused by his disabilities upon his ability to perform the functions listed in 38 C.F.R. § 3.352 and whether or not they cause incapacity which requires care or assistance on a regular basis to protect him from hazards or dangers incident to her daily environment.  However, the medical opinions specifically considered whether the functional impact of these disabilities required the aid and attendance of another person.  The objective medical opinions on this question are of greater probative weight.

Moreover, the ultimate determination is a legal rather than a medical one.  Cf. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  As indicated above, the Veteran's difficulty with mobility and performance of his activities of daily living were described in detail in the examination reports above and at no point during the appeal period has the Veteran been shown to require the regular aid and attendance of another due to the functional impact of his service-connected disabilities.  While the regulation specifically indicates that a constant need is not required to satisfy the aid and attendance criteria, the above evidence and analysis reflects that, while there were instances when he may require assistance-such as bathing, dressing, or travel, the examiners noted that other assistance, such as cooking, and cleaning the house, were performed by the Veteran's spouse secondary to the Veteran's leg, low back, and neck problems, not for general medical purposes.  Thus, the functional impact of the Veteran's service-connected disabilities alone did not meet the criteria for special monthly compensation for aid and attendance benefits.

The Board is sympathetic to the assertions made by the Veteran, but the preponderance of the evidence currently of record is against entitlement to special monthly compensation based on the need for aid and attendance.  The benefit of the doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  



ORDER

Entitlement to special monthly compensation based on the need for aid and attendance is denied.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


